Fourth Court of Appeals
                                     San Antonio, Texas
                                           December 4, 2018

                                         No. 04-18-00838-CV

                   IN RE ALLSTATE TEXAS LLOYDS and Michael McAfee

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice

        Relators filed a motion to withdraw their petition for writ of mandamus because the
parties reached a Rule 11 agreement resolving the issue raised in the petition. We grant the
motion and dismiss the petition for writ of mandamus. This court’s opinion will issue at a later
date.

           It is so ORDERED on December 4, 2018.


                                                         _________________________________
                                                         Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of December, 2018.



                                                         ___________________________________
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court




1
  This proceeding arises out of Cause No. 32612, styled Klaus Wilhelm v. Allstate Texas Lloyds and Michael
McAfee, pending in the 83rd Judicial District Court, Val Verde County, Texas, the Honorable Robert Cadena
presiding.